Order so far as appealed from unanimously modified to the extent of restoring to defendants’ demand item 7 omitting the word “ particularly ”; item 12 omitting “ particularly ” and “ in detail ”; items 18, 24 and 25 omitting “ in detail ” and ' item 26, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants. Bill of particulars to be served within ten days after completion of the examination before trial of the defendants. No opinion. Present— Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.